Case: 13-50677      Document: 00512825345         Page: 1    Date Filed: 11/04/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-50677
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         November 4, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

RAYMUNDO RODRIGUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:13-CR-122-1


Before JOLLY, HIGGINBOTHAM, and OWEN, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Raymundo Rodriguez raises
arguments that he concedes are foreclosed by United States v. Whaley, 577 F.3d
254 (5th Cir. 2009), in which this court rejected constitutional challenges to
the Sex Offender Registration and Notification Act.                    Accordingly, the
Government’s motion for summary affirmance is GRANTED, its alternative




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50677   Document: 00512825345     Page: 2   Date Filed: 11/04/2014


                                No. 13-50677

motion for an extension of time to file a brief is DENIED, and the judgment of
the district court is AFFIRMED.




                                      2